—Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [John C. Cherundolo, A.J.], entered June 1, 2010) to review a determination of respondent. The determination, among other things, adjudged that Community Options Inc. may seek to establish an individualized residential alternative at 5081 Rosemary Lane in the Town of Onondaga.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed for reasons stated in the decision of respondent New York State Office of Mental Retardation and Developmental Disabilities. Present— Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.